Citation Nr: 1413775	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-38 658	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the May 10, 2000 decision of the Board of Veterans Appeals (Board), which declined to reopen a previously denied claim for entitlement to service connection for a psychotic disorder.

(The issues of entitlement to effective dates earlier than February 28, 2005 for the award of service connection for psychotic disorder, entitlement to total disability rating due to individual unemployability (TDIU), and basic eligibility to Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35 are addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The moving party is a Veteran who served on active duty in the United States Coast Guard from June 1971 to October 1986. 

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a Board decision promulgated on May 10, 2000, in which the Board declined to reopen a previously denied claim for entitlement to service connection for a psychotic disorder.  


FINDING OF FACT

The May 10, 2000 Board decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions were incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the May 10, 2000 Board decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the Veteran's CUE claim is not subject to the provisions of the VCAA.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.")  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  The Board notes that the moving party and his attorney have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

Motion for Revision of 2000 Board Decision based on CUE

The moving party asserts that there was CUE in the May 10, 2000 Board decision that declined to reopen a previously denied claim for entitlement to service connection for a psychotic disorder. 

Review of the record reflects that the moving party did not appeal the May 10, 2000 Board decision.  Accordingly, it became final.  See 38 C.F.R. § 20.1100(a).  There are two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The Veteran's claim was subsequently reopened in a January 2009 rating decision, and the underlying matter was granted.  The moving party now asserts CUE in the May 2000 Board decision in conjunction with his claim for entitlement to earlier effective dates for award of service connection for a psychotic disorder that is discussed in a separate Board decision. 

The Board has original jurisdiction to consider motions for revision of prior Board decisions.  Motions should be filed at the Board, but requests filed elsewhere within VA and transmitted to the Board shall be treated as if filed at the Board.  See 38 C.F.R. § 20.140 (c), (d).  

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Fugo v. Brown, 6 Vet. App. 40, 43-44  (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; Russell, supra.

38 C.F.R. § 20.1403 codifies the current requirements for a CUE motion that the Court of Appeals of Veterans Claims (Court) has defined for motions of CUE in Board decisions as: 

(1)  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.   

(2) Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  

(3)  It is an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  

Additionally, 38 C.F.R. § 20.1403(d) gives examples of situations that are not CUE. CUE is not a: changed medical diagnosis; failure to fulfill the duty to assist; disagreement as to how the facts were weighed or evaluated; change in interpretation of a statute or regulation.  

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  See 38 C.F.R. § 20.1403(b)(2).  In addition, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b). 

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE. Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The essence of the Veteran's argument is that in the May 2000 decision, the Board erroneously found that the RO's January 1987 rating decision denying entitlement to service connection for a psychotic disorder was final.  Specifically, the Veteran argues that the Board's interpretation of a November 1987 notice letter as sufficient notice of the January 1987 denial of the Veteran's psychiatric claim was incorrect.  The Veteran essentially contends that the January 1987 rating decision was not final because the Veteran was not provide sufficient notice regarding his appellate rights following the denial of his claim in the January 1987 rating decision, and therein affecting the finality of that rating decision.  See Adams v. Shinseki, 586 F.3d 956 (Fed. Cir. 2009) (noting that a claim is still pending if the VA "has failed to notify the claimant of the denial of his claim or his right to appeal an adverse decision).  The Veteran's Representative further asserts that the January 1987 rating decision was the last time that the merits of the Veteran's underlying claim were considered, and all subsequent determinations have only dealt with the issue of new and material evidence. 

In this case, the record shows that in November 1986 the Veteran filed his original claim for VA benefits, which he described as "problems with mental stability since loss of first wife and children since 1980 -- but began in 1975."  In January 1987, the RO denied service connection for a personality disorder and adjustment disorder based on the determination that service connection may not be granted for congenital or developmental defects such as personality disorders as a matter of law.  The Veteran was notified of this denial in January 1987 but he was not informed of his appellate rights. 

In September 1987, the RO received a statement from the Veteran asking that his claim be amended to include service connection for depression.  In October 1987, the RO wrote to the Veteran and stated that the claim he submitted for a nervous condition was a duplicate of the claim he had submitted in November 1986 and that his nervous condition had not been rated as service-connected but as nonservice-connected.  The RO received a reply to this letter in October 1987.  The Veteran repeated that he was claiming service connection for depression related to marital problems and mistreatment by the Coast Guard.  

In the November 1987 letter, the RO had informed that he had been evaluated and found not eligible for vocational rehabilitation services in June 1987 and a review of his records did not indicate that he had submitted any new and material evidence pertaining to his claims since then that would prompt another evaluation.  He was further informed that his claims would not be evaluated again unless new and material evidence was received.  The letter also informed him that if he disagreed with the determinations made in his case, he might exercise his appeal rights.  He was again provided with notice of his appellate rights in a later November 1987 letter.  In the May 2000 decision, the Board found that the Veteran had been provided with sufficient notice in November 1987 following the RO's January 1987 denial of claim.  As the Veteran did not appeal the 1987 denial of his claims, including the decision denying service connection for a psychiatric disorder, within the one-year appeal period, and the 1987 decision became final.  38 U.S.C.A. § 7105(c).  Thereafter, the Board declined to reopen the previously denied claim for service connection for psychotic disorder because no new and material evidence had been received, and the underlying merits of the claim were not addressed.  See May 2000 Board decision. 

Upon review of the May 2000 decision, the Board finds that the allegation of CUE is not supported.  A review of the evidence and the Board's May 2000 decision does not show that the decision was based on incorrect facts or an incorrect application of the law.  The facts that the Board cited in its decision are consistent with the evidence associated with the claims file at the time of the decision.  Additionally, the law as it was interpreted at that time was correctly applied.   Despite some confusion with the discussion of vocational rehabilitation benefits, a review of the November 1987 letter informs the Veteran that his previous claim for service connection was denied and he was advised of his appellate rights on the revise side of the notice letter.  The record does not contain any evidence that suggests that the Veteran sought to reopen his previously denied claim within a year of his receipt of the November 1987 letter.  As the Veteran did not appeal the 1987 denial of his claims within the one-year appeal period, and the 1987 decision became final.  38 U.S.C.A. § 7105(c).  

Moreover, it is highly doubtful whether the Board would have come to a different result if the Board had considered the November 1987 letter was insufficient notice of the previous denied claim.  In this regard, the Board notes that the Veteran did not appeal a 1995 rating decision that informed him that the January 1987 rating decision was final and no new and material evidence had been received to reopen the previously denied claim.  Even if assuming that the 1987 notice letter was insufficient, the Veteran was informed of the finality of the 1987 rating decision and his appellate rights in the unappealed 1995 rating decision.  He did not submit a notice of disagreement within a year of the 1995 rating decision, and that decision is also final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Consequently, the Board finds that the record at the time of the May 2000 Board decision presented facts that could be evaluated under the law and regulations in existence at that time in such a way as to support the determination that the 1987 rating decision was final and no new and material evidence had been received to reopen the previously denied claim.  Thus, there was no clear and unmistakable error in the May 2000 Board decision declining to reopen the previously denied claim for service connection for a psychotic disorder.  Since there was no CUE in the May 2000 Board decision, the motion to revise that decision based on CUE must be denied.


ORDER

The motion for reversal or revision of the May 2000 Board decision declining to reopen the previously denied claim for service connection for a psychotic disorder, on the grounds of CUE, is denied.




                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



